UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 13, 2007 A. M. Castle & Co. (Exact name of registrant as specified in its charter) Maryland 1-5415 36-0879160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. 3400 N. Wolf Road, Franklin Park, Illinois 60131 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 847/455-7111 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13 e-4(c) under the Exchange Act (17 CFR 240.13 e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 13, 2007, the Board of Directors of A. M. Castle & Co., Inc. (the “Registrant”) appointed Terrence J. Keating, 58, as an Independent Director.Mr. Keating is expected to serve on the Registrant’s Audit Committee.Mr. Keating will stand for election by the shareholders at the Registrant’s 2008 Annual Shareholders’ Meeting. Mr. Keating is currently the Chairman and a Director of Accuride Corporation (NYSE:ACW), a diversified manufacturer and supplier of commercial vehicle components, including commercial vehicle wheels, wheel-end components and assemblies, truck body and chassis parts, seating assemblies and other commercial vehicle components. Mr. Keating is also a director of Dana Corporation and a director of the Heavy Duty Manufacturers Association, a not-for-profit entity. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A. M. Castle & Co. /s/ Sherry L. Holland Sherry L. Holland Vice President, General Counsel and Secretary Date December 18, 2007
